UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1190


In Re: JULIUS NESBITT,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (2:08-cr-01153-DCN-1; 2:14-cv-04503-DCN)


Submitted:   August 1, 2016                 Decided:   August 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Julius Nesbitt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julius Nesbitt petitions for a writ of mandamus, alleging

that the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion.        He seeks an order from this court

directing the district court to act.        Our review of the district

court’s docket reveals that the district court recently took

significant action on Nesbitt’s 28 U.S.C. § 2255 (2012) motion.

Accordingly, we grant leave to proceed in forma pauperis and

deny   the   mandamus   petition.    We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                            PETITION DENIED




                                     2